Citation Nr: 1820097	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-19 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for traumatic brain injury has been received.

2.  Whether new and material evidence to reopen a claim for service connection for photophobia has been received.

3.  Entitlement to service connection for traumatic brain injury.

4.  Entitlement to service connection for photophobia

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for hypertension.




REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1997 to January 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2012, January 2013, and January 2014 rating decisions.

In April 2012, the RO, inter alia, denied service connection for headaches. The Veteran submitted additional relevant evidence within one year of that rating decision.  See 38 C.F.R. § 3.156(b) (2017) (directing that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period).

In January 2013, the RO continued to deny  service connection for headaches.  In May 2013, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month. 

Given the noted procedural history, the Board finds that the appeal for service connection for headaches is considered to have arisen from the April 2012 rating decision.

In January 2013, the RO continued to deny the Veteran's service connection claims for traumatic brain injury, photophobia, and headaches.  In May 2013, the Veteran filed an NOD.  An f the case (SOC) was issued in May 2014, and the Veteran filed a substantive appeal (via a VA Form 9) in May 2014. 

Finally, this appeal to the Board arose from a January 2014 rating decision in which the RO denied the Veteran's service connection claim for hypertension.  In January 2014, the Veteran filed an (NOD.  A, SOC was issued in August 2015, and the Veteran filed a substantive appeal (via a VA Form 9) in August 2015. 

In February 2017, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

While the Veteran previously had a paper claims file, his appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

As regards characterization of the appeal with respect to the service connection claims for traumatic brain injury and photophobia, as explained below, those claims  were previously denied in RO rating decisions that are now final.  As such, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C. §§ 5108  and 7104) to address the question of whether new and material evidence has been received to reopen each previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383  Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the previously denied claims have been received-and in view of the Board's favorable decision on the requests to reopen-the appeals are now characterized to encompass both the requests to reopen, and the underlying service connection claims (as reflected on the title page).

The Board's decision addressing the petition to reopen the claims for service connection for traumatic brain injury and photophobia are set forth below.  The underlying service connection claims for traumatic brain injury and photophobia, as well as the claims for service connection for hypertension and for headaches, are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction.(AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  In a February 2010 rating decision, the RO denied service connection for residuals of a traumatic brain injury and denied reopening the Veteran's service connection claim for photophobia; although the Veteran was notified of the denials in a February 2010 letter, the Veteran did not initiate an appeal as to either matter, and no pertinent exception to finality applies with respect to either claim. 

3.  New evidence has been associated with the record since the February 2010 denial of the claim for service connection for traumatic brain injury  that relates unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

4.  New evidence has been associated with the record since the February 2010 denial of the request to reopen service connection for photophobia that relates to unestablished facts necessary to substantiate the claim. and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2010 rating decision in which the RO denied service connection for photophobia and for traumatic brain injury is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  As, pertinent to the claim for service connection for traumatic brain injury, evidence received since the RO's February 2010 rating decision is new and material, the requirements for reopening the claim are met. 38 U.S.C. §§ 5103, 5103A, 5108 (2012); 38 C.F.R. §§ 3.156, 3.159 (2017).

3.  As, pertinent to the claim for service connection for photophobia, evidence received since the RO's February 2010 rating decision is new and material, the requirements for reopening the claim are met.  38 U.S.C. §, 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

Given the Board's favorable dispositions of the requests to reopen the claims for service connection for traumatic brain injury and photophobia, the Board finds that all notification and development actions needed to fairly adjudicate these matters have been accomplished.

At the time of the prior denials and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a)(2017).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Veteran originally filed a service connection claim for photosensitivity in January 2005.  In an August 2005 rating decision , the RO denied service connection for photosensitive eyes on the basis that there was no evidence of damage to the eye, photosensitive eyes are not considered a disabling condition, and the condition neither incurred in nor was caused by service.  

The Veteran was notified of this determination later in August 2005, but he did not initiate an appeal with respect to the claim, nor was evidence relevant to the claim received within the one year period following notification of the denial.

In fact, the Veteran made no further mention of photosensitivity until he filed a December 2009 statement in which he requested   to reopen the service connection claim for photophobia and initially applied for service connection for traumatic brain injury.  In a February 2010 rating decision, the RO denied the Veteran's service connection claim for traumatic brain injury on the basis that there was no evidence of a head injury or traumatic brain injury.  In the same rating decision, the RO also denied the Veteran's underlying service connection claim for photophobia as secondary to traumatic brain injury on the basis that service treatment records show no evidence of traumatic brain injury or photophobia and there is no objective medical evidence showing photophobia is due to military service.  The evidence of record at the time of the February 2010 denials consisted of service treatment records, VA treatment records dated from December 2004 to October 2006, and from November 2008 to December 2009;  and reports of VA examinations in December 2009 and January 2010. 

Although notified of the denials in February 2010, the Veteran did not initiate an appeal with respect to either denied claim.  Moreover, no new and material evidence pertinent to either claim was received within the one-year appeal period, nor were additional, relevant service records, warranting reconsideration of the claims, received at any time thereafter.  See 38 C.F.R. §§ 3.156(b), (c).  The RO's February 2010 denials are therefore final as to the evidence then of record, and are not subject to reconsideration on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

However, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(c .

The Veteran filed the current service connection claims for traumatic brain injury and photophobia in May 2012.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13  (1992).

The Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See Id. at 118, 124 (Lance, J. concurring).

The relevant evidence of record received since the February 2010 rating decision includes VA treatment records dated from October 2006 to November 2008, and from December 2009 to July 2015; a June 2012 VA examination report; and the February 2017 hearing transcript.
Collectively, the Board finds that lay and medical evidence added to the record  evidence is new in that it was not of record at the time of the February 2010 rating decision, and is not cumulative or duplicative of evidence previously.  The evidence is also material.  In particular,  a December 2015 VA treatment record indicates that the Veteran was diagnosed with traumatic brain injury with intractable post-traumatic headaches and light sensitivity related to concussive blasts in 2003 .  A June 2011 VA treatment record indicates that other factors that may contribute to the Veteran's symptoms of cognitive problems (to include memory, concentration, and attention) include his service-connected posttraumatic stress disorder.  This additional evidence, when considered along with the Veteran's hearing testimony, suggests that the Veteran has traumatic brain injury that may be related to the exposure of an IED during service and that he currently has diagnosis of photophobia that may be related to service.  Hence, the additional evidence received  addresses one or more missing element(s) of each claim, and, thus, raises a reasonable possibility of substantiating each claim.  

.Accordingly, Aa additionally received evidence is evidence pertinent to each claim is both new and material, the requirements for reopening the  previously denied service connection claims for traumatic brain injury and for photophobia are met.  See 38 C.F.R. § 3.156(a).



ORDER

As new and material evidence to reopen the claim for service connection for traumatic brain injury has been received, to this extent only, the appeal as to this matter is granted.

As new and material evidence to reopen the claim for service connection for photophobia has been received, to this extent only, the appeal as to this matter is granted.


REMAND

The Board's review of the claims file reveals that further action on the reopened claim, as well as the remaining claims on appeal, is warranted.

With respect to the Veteran's service connection claim for traumatic brain injury, the Veteran was provided with VA examinations in December 2009 and June 2012.  The December 2009 VA examiner provided the medical opinion that the Veteran had a mild traumatic brain injury during service, which is currently stabilized.  Although the VA examination report included data and a clear conclusion, the examiner did not provide a medical explanation connecting the two.  In contrast, the June 2012 VA examiner provided the opinion that the although the Veteran was exposed to an IED blast in December 2003, his symptoms do not meet the criteria for a TBI and that this has been documented on several exams.  The Board notes that the VA examiner did not address the December 2009 VA examiner's findings and conclusion that the Veteran had a mild traumatic brain injury in service.  Furthermore, the examination report did not discuss the Veteran's report of experiencing cognitive problems (to include memory, attention, and concentration problems), headaches, and photophobia documented numerous times in the Veteran's VA treatment records.  Accordingly, the Veteran should be provided with another VA examination to obtain  medical opinion with respect to his service connection claim for traumatic brain injury.  

Regarding the Veteran's service connection claim for headaches, the Veteran was afforded a VA examination in June 2012.  The VA examiner determined that the Veteran's headaches were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran reported that his headaches started in June or July 2003, which was several months before the IED exposure in December 2003.  Also, the IED exposure in December 2003 did not cause traumatic brain injury, so post concussive headaches would not be expected.  The Board observes that the examiner did not address whether the onset of the Veteran's headaches began during service.  In this regard, the Veteran's VA treatment records document that within approximately one and a half months after discharge from service, the Veteran sought treatment for headaches.  The examiner also did not address the December 2009 VA examiner's medical opinion that the Veteran had migraine headaches, which are at least as likely as not a result of post-concussive syndrome.  The December 2009 examiner explained that it was common for headaches to develop after a traumatic brain injury, even a mild injury as described by the Veteran.  In light of the foregoing, the Board finds that another VA examination to obtain medical  opinion in connection with  the service connection claim for headaches is needed.

With respect to the Veteran's service connection claim for photophobia, the Veteran has asserted that it was caused by or related to welding in service and/or caused by exposure to an IED blast in service.  VA treatment records document a current diagnosis of photophobia.  Furthermore, the December 2010 VA examiner indicates that the Veteran's photophobia is at least as likely as not a result of migraine headaches and post-concussive syndrome.  The examiner explained that photophobia is a known secondary symptom to migraine headaches..  A VA treatment record dated in November 2009 shows that the Veteran was diagnosed with visual disturbances and photophobia without ocular sequelae that is likely related to traumatic brain injury.  The January 2010 VA examination report reflects  a diagnosis of extreme photophobia and visual disturbance of unknown etiology.  The Board observes that the Veteran first indicated problems with sensitivity to light in January 2005.  In light of the foregoing, the AOJ should arrange for the Veteran to undergo VA examination to obtain a medical as to the etiology of photophobia, to include on a secondary basis.  

Concerning the Veteran's service connection claim for hypertension, the Veteran was not provided with a VA examination.  He asserts that during service his blood pressure readings were in the upper levels of pre-hypertension.  The Veteran's VA treatment records reveal that he was diagnosed with hypertension in November 2007.  Furthermore, his service treatment records reveal elevated blood pressure readings on several occasions during service.  See VA Clinician's Guide, Chapter 7, ¶ 7.12 (June 2002) (Systolic pressure less than 130 and diastolic pressure less than 85 is considered normal).  Accordingly, the AOJ should arrange for a VA examination to obtain  medical opinions addressing  whether his hypertension had its onset in or is otherwise related to active military service.  

The Veteran is hereby advised that, failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s)-in particular, the reopened claims.  See 38 C.F.R. § 3.655 (b) (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include VA records.  Notably, the AOJ should attempt to obtain all outstanding mental health records from the Southern Arizona VA Health Care System since June 2016.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claim on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b) (2012); but see 38 U.S.C. § 5103(b)(3) (2012) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Southern Arizona VA Health Care System all outstanding records of VA evaluation and/or treatment of the Veteran dated since June 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After all records and/or responses received from each contacted entity have been associated with the claims file,  arrange for the Veteran to undergo VA  examination by an appropriate physician-preferably, a neurologist-to  obtain medical opinion addressing the etiology of any current residuals of traumatic brain injury and headaches.

The entire, electronic claims  file in VBMS and Virtual VA (Legacy Content Manager), to include a complete copy of this REMAND, must be made available to the examiner, and each  medical  opinion should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to the Veteran's claimed traumatic brain injury, the examiner should clearly indicate  whether the Veteran currently has, or has had, at any time pertinent to the current claim, residuals traumatic brain injury.  In so determining, the examiner must review and discuss the medical records in the electronic claims file, to include the reports of the December 2009  and June 2012 VA traumatic brain injury examinations.  

If the examiner determines that the Veteran's has residuals of a traumatic brain injury, then the examiner is asked to opine s whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's traumatic brain injury is the result of his  exposure to an IED in December 2003 during active military service.  

In addressing the above, the physician must consider and discuss all pertinent medical and lay evidence of record, to include the Veteran's competent assertions as in-service events, and as to the nature, onset, and continuity of symptoms.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why. 

With respect to the Veteran's diagnosed chronic headaches, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's headache disability (a) had its onset during service, or (b) is otherwise medically-related to the Veteran's service, to include exposure to an IED during service..

In addressing the above, the physician must consider and discuss all pertinent medical and lay evidence of record, to include the medical documentation of complaints of headaches in the VA treatment records soon after discharge from service in February 2005 and the Veteran's statements of continuous symptoms of headaches starting in service and continuing to the present.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why. 

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file,  arrange for the Veteran to undergo further examination by an appropriate physician, to obtain medical opinion addressing the etiology of the Veteran's photophobia.

The entire, electronic claims  file in VBMS and Virtual VA (Legacy Content Manager), to include a complete copy of this REMAND, must be made available to the examiner, and the medical  opinions should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's photophobia (a) had its onset during service, or (b) is otherwise medically-related to the Veteran's service, to include exposure to an IED and welding during service.

In addressing the above, the physician must consider and discuss all pertinent medical and lay evidence of record, to include the Veteran's  reported photophobia in January 2005 soon after discharge from service, the December 2009 VA examination, January 2009 VA examination, the June 2012 VA examination, and the Veteran's statements of continuous symptoms of photophobia starting in service and continuing to the present.  

If photophobia is deemed not medically-related to service, the  examiner should also provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's photophobia was  caused or is or has been aggravated by any diagnosed residuals of traumatic brain injury, headaches and/or already  service-connected disabilities.  

Complete, clearly-stated rationale for the conclusions reached must be provided.

5. After all records and/or responses received from each contacted entity have been associated with the claims file,  arrange for the Veteran to undergo an examination by an appropriate physician, to obtain a medical opinion addressing the etiology of the Veteran's hypertension.

The entire, electronic claims  file in VBMS and Virtual VA (Legacy Content Manager), to include a complete copy of this REMAND, must be made available to the examiner, and the medical opinions should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's hypertension (a) had its onset during service, or (b) is otherwise medically-related to the Veteran's service.

In addressing the above, the physician must consider and discuss all pertinent medical y evidence of record, to include any elevated blood pressure readings during and soon after discharge from military service.; as well as all 

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

7.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal.

If the Veteran fails, without good cause, to report to any  examination(s) scheduled in connection with the reopened claim(s), in adjudicating the claim(s), apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each remaining claim on appeal in light of all  pertinent evidence (to include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication)and all legal authority.

9.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


